NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TROY MCGARVEY,                                  No.    17-35340

                Petitioner-Appellant,           D.C. No.
                                                9:14-cv-00201-DLC-JCL
 v.

JIM SALMONSEN; ATTORNEY                         MEMORANDUM*
GENERAL FOR THE STATE OF
MONTANA,

                Respondents-Appellees.

                   Appeal from the United States District Court
                           for the District of Montana
                   Dana L. Christensen, Chief Judge, Presiding

                       Argued and Submitted March 8, 2019
                                Portland, Oregon

Before: GRABER and BERZON, Circuit Judges, and ROBRENO,** District
Judge.

      Petitioner Troy McGarvey was convicted of the murders of Clifford Grant

and Norman Nelson in Flathead County, Montana. McGarvey appeals the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Eduardo C. Robreno, United States District Judge for
the Eastern District of Pennsylvania, sitting by designation.
court’s denial of his 28 U.S.C. § 2254 petition for a writ of habeas corpus. He

argues that the Montana Supreme Court erred when it found the prosecutor had not

violated the edicts of Brady v. Maryland, 373 U.S. 83 (1963). We review the

district court’s denial of a § 2254 petition de novo. Sanders v. Cullen, 873 F.3d

778, 793 (9th Cir. 2017), cert. denied, 139 S. Ct. 798 (2019). We affirm.

      Under the deferential standard imposed by AEDPA § 2254(d), we may not

grant a writ of habeas corpus unless the state court’s decision: 1) “was contrary to

federal law then clearly established in the holdings of [the United States Supreme

Court]”; 2) “involved an unreasonable application of such law”; or 3) “was based

on an unreasonable determination of the facts in light of the record before the state

court.” Harrington v. Richter, 562 U.S. 86, 100 (2011) (internal quotation marks

omitted). “A state court’s determination that a claim lacks merit precludes federal

habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the

state court’s decision.” Id. at 101 (quoting Yarborough v. Alvarado, 541 U.S. 652,

664 (2004)).

      To establish a Brady violation concerning particular evidence, McGarvey

must show three elements: 1) the evidence “must be favorable to the accused,

either because it is exculpatory, or because it is impeaching”; 2) the evidence was

“suppressed by the State, either willfully or inadvertently”; and 3) the defense was

prejudiced by the suppression of the evidence. Strickler v. Greene, 527 U.S. 263,


                                          2                                    17-35340
281–82 (1999). McGarvey argued that the prosecution had withheld Brady

material concerning three witnesses — Sanchez, Armstrong, and Edwardson.

      Sanchez

      McGarvey argues the Flathead County prosecutor violated Brady by not

producing police records and notes of witness interviews pertaining to Sanchez,

done in Lake County, where both counties were members of a multi-jurisdictional

task force. We assume, without deciding, that the Flathead County prosecutors ran

afoul of Brady under the principles established in Kyles v. Whitley, 514 U.S. 419

(1995), and that the state court unreasonably held to the contrary. Nonetheless,

under Brecht v. Abrahamson, 507 U.S. 619 (1993), there is insufficient prejudice to

merit granting the petition.

      The Montana Supreme Court held that, assuming a Brady violation, there

was no prejudice to the defense. The court found that the material was speculative,

cumulative, or irrelevant, and would not have affected the outcome of the trial

because the defense used other evidence to attack Sanchez’s character and to

establish his means, motive, and opportunity to commit the crimes for which

McGarvey was convicted. Specifically, the jury knew that Sanchez regularly dealt

drugs, coming from Washington to do so about twice a month, and that he had

various appurtenances of the drug trade, including several cell phones and guns. In

the circumstances, the state court’s no-prejudice conclusion is not “objectively


                                         3                                    17-35340
unreasonable.” Hall v. Haws, 861 F.3d 977, 992 (9th Cir. 2017).

      Armstrong

      According to McGarvey, Armstrong could have been impeached with two

sets of materials, as being a liar or having mental health problems, that were not

produced.

      The first set of materials is connected to Armstrong’s sentencing hearing for

the theft of a motor vehicle. Armstrong’s mother wrote a letter to the sentencing

court and testified at the hearing in a bid for leniency for her son. The Montana

Supreme Court ruled, among other things, that the absence of these materials was

not prejudicial. The court reasoned that the defense had used other evidence to

impeach Armstrong as a liar and extortionist. Furthermore, had the defense used

the missing materials to attack Armstrong’s mental health, doing so would have

contradicted and undermined the defense strategy of liar/extortionist and would

therefore not have affected the outcome positively for McGarvey.

      The second set of materials was Armstrong’s jailhouse notes. The

prosecution disclosed this material to the defense but characterized it as

voluminous and not exculpatory. The Montana Supreme Court ruled that the

jailhouse notes had not been suppressed because those notes had been made

available to the defense. The court also found that, as with the sentencing

materials, using these notes to attack Armstrong’s mental health would have


                                          4                                   17-35340
undercut the defense’s liar/extortionist strategy.

      Fair-minded jurists could disagree over the correctness of the Montana

Supreme Court’s decisions regarding the Armstrong materials.

      Edwardson

      McGarvey argues that information regarding Edwardson’s criminal actions

with Monroe shows that Edwardson was motivated to fabricate his statements to

police, in which Edwardson said he had heard McGarvey admit to the murders.

The Montana Supreme Court ruled the prosecution had not suppressed this

information because it had no obligation to disclose it. The court also ruled that

McGarvey’s argument concerning the importance of the information was

unsupported, speculative, and conclusory. The court found that the information

was irrelevant because substantial evidence showed that Edwardson and Monroe

had not been involved in criminal activity until long after Edwardson gave his

statements to police. The Montana Supreme Court’s determination of the facts was

not unreasonable in light of the record. Fair-minded jurists could disagree over the

correctness of the court’s findings and decision.

      AFFIRMED.




                                           5                                  17-35340